Citation Nr: 1500099	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a mid-back condition.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in part denied the Veteran's claim for service connection for a mid-back condition.  

The Veteran testified before the undersigned at a video hearing in November 2014.  A transcript of the hearing is associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A current mid-back condition has not been shown by the competent evidence of record at any time during the pendency of this appeal.


CONCLUSION OF LAW

A current mid-back condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2010, prior to the June 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available service and post-service treatment records have been secured.  

Regarding his claimed mid-back condition, the Veteran has not been afforded an examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the Veteran's claimed mid-back condition because there is no competent evidence that the Veteran currently has a mid-back condition, or that he incurred a mid-back condition in service in service.  Thus, remand for a VA examination is not necessary.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran testified before the undersigned Acting Veterans Law Judge in November 2014.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran stated during his testimony that he had not sought out treatment for his back because he did not have health insurance.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis

The Veteran essentially contends that he has a mid-back condition that he incurred in service from lifting heavy objects, including one incident where he claims he sought treatment from the onboard doctor after three days of pain, but the doctor only ran his thumbs down the Veteran's spine and then told him nothing was broken and to go back to work.  The Veteran states that the pain from this injury has persisted to this day when he has to lift any object over 20 pounds.  See November 2014 hearing transcript; February 2012 lay statement.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Simply stated, there is no evidence that the Veteran has been treated for or has a mid-back condition since leaving service, at any point during the appeal.  The Veteran has submitted no medical evidence that he has a current diagnosis of any back condition.  As stated above, the Veteran testified during his hearing that he has not sought medical treatment for his claimed back condition as he does not have health insurance and he did not realize he could seek medical treatment at a VA hospital.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2014).  A layperson is competent to report on the onset and continuity of his current symptomatology, specifically pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  That said, there is no clinical evidence in the claims file diagnosing any condition manifested by back pain in accordance with applicable law.  Pain itself is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no competent medical evidence of record indicating the presence of a diagnosed condition manifested by back pain at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as a mid-back condition is not clinically demonstrated, there is no need to discuss whether such is related to claimed injuries in service.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a mid-back condition is denied.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


